Title: From James Madison to the Senate, 26 June 1809
From: Madison, James
To: Senate


June 26. 1809
To the Senate of the United States.
The considerations which led to the nomination of a Minister Plenipotentiary to Russia, being strengthened by evidence since received of the earnest desire of the Emperor to establish a diplomatic intercourse between the two Countries, and of a disposition in his Councils favorable to the extension of a commerce mutually advantageous; as will be seen by the extracts from letters from Genl Armstrong and Consul Harris, herewith confidentially communicated;

I nominate John Quincy Adams, of Massachusetts, to be Minister Plenipotentiary of the United States to the Court of St. Petersburg.
James Madison
